Exhibit 10.6

THE PMI GROUP, INC.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(September 20, 2007 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      

SECTION 1 DEFINITIONS

   1

1.1

   “Affiliate”    1

1.2

   “Beneficiary”    1

1.3

   “Board of Directors”    1

1.4

   “Change in Control Event”    1

1.5

   “Code”    3

1.6

   “Committee”    3

1.7

   “Company”    3

1.8

   “Compensation”    3

1.9

   “Compensation Deferrals”    3

1.10

   “Disability” or “Disabled”    3

1.11

   “Nonemployee Director”    4

1.12

   “Participant”    4

1.13

   “Participant’s Account” or “Account”    4

1.14

   “Payment Date”    4

1.15

   “Plan”    4

1.16

   “Plan Year”    4

1.17

   “Separation from Service”    4

1.18

   “Specified Participant”    4

1.19

   “Unforeseeable Emergency”    5

SECTION 2 PARTICIPATION

   5

2.1

   Participation    5

2.2

   Cancellation of Compensation Deferrals    6

2.3

   Termination of Participation    7 SECTION 3 COMPENSATION DEFERRAL ELECTIONS
   7

3.1

   Compensation Deferrals    7

3.2

   Crediting of Compensation Deferrals    8

3.3

   Deemed Investment Return on Accounts    8

3.4

   Form of Payment    8

3.5

   Term of Deferral    8

3.6

   Changes in Elections as to Form of Payment and/or Term of Deferral    8

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

SECTION 4 ACCOUNTING

   9

4.1

   Participants’ Accounts    9

4.2

   Participants Remain Unsecured Creditors    9

4.3

   Accounting Methods    9

4.4

   Reports    9

SECTION 5 DISTRIBUTIONS

   9

5.1

   Normal Time for Distribution    9

5.2

   Special Rule for Change in Control Event    10

5.3

   Special Rule for Death    10

5.4

   Special Rule for Disability    10

5.5

   Special Rule for Separation From Service    10

5.6

   Required Six-Month Delay of Payment to a Specified Participant    11

5.7

   Delay of Payment Permitted Under Certain Circumstances    11

5.8

   Acceleration of Payment(s) Permitted Under Certain Circumstances    12

5.9

   Beneficiary Designations    13

5.10

   Unforeseeable Emergency    14

5.11

   Payments to Incompetents    14

5.12

   Undistributable Accounts    14

5.13

   Payment in Cash or its Equivalent.    15

SECTION 6 PARTICIPANT’S INTEREST IN ACCOUNT

   15

SECTION 7 ADMINISTRATION OF THE PLAN

   15

7.1

   Committee    15

7.2

   Actions by Committee    15

7.3

   Powers of Committee    15

7.4

   Decisions of Committee and its Delegates    16

7.5

   Administrative Expenses    16

7.6

   Eligibility to Participate    16

7.7

   Indemnification    16

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

SECTION 8 UNFUNDED PLAN

   17

SECTION 9 MODIFICATION OR TERMINATION OF PLAN

   17

9.1

   Company’s Obligation is Limited    17

9.2

   Right to Amend or Terminate    17

9.3

   Effect of Termination    17

9.4

   Acceleration of Distributions Permitted on Certain Terminations    17

SECTION 10 GENERAL PROVISIONS

   18

10.1

   Inalienability    18

10.2

   Rights and Duties    18

10.3

   No Enlargement of Rights    18

10.4

   Compensation Deferrals Not Counted Under Other Employee Benefit Plans    18

10.5

   Applicable Law    18

10.6

   Severability    18

10.7

   Captions    18

10.8

   No Guarantees Regarding Tax Treatment    18

EXECUTION

   19

 

-iii-



--------------------------------------------------------------------------------

THE PMI GROUP, INC.

2005 DIRECTORS’ DEFERRED COMPENSATION PLAN

(September 20, 2007 Restatement)

THE PMI GROUP, INC., a Delaware corporation, having established The PMI Group,
Inc. 2005 Directors’ Deferred Compensation Plan (the “Plan), effective as of
January 1, 2005, for the benefit of members of the Company’s Board of Directors
who are employees of neither the Company nor any of its Affiliates in order to
provide such directors with certain deferred compensation benefits, hereby
amends and restates the Plan in its entirety, effective as of September 20,
2007, as set forth below.

The Plan is an unfunded deferred compensation plan that is intended to
(a) comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended, and (b) be exempt from the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

SECTION 1

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

1.1 “Affiliate” shall mean each corporation, trade or business which is,
together with the Company, a member of a controlled group of corporations or an
affiliated service group or under common control (within the meaning of
section 414(b), (c) or (m) of the Code), but only for the period during which
such other entity is so affiliated with the Company. Notwithstanding the
foregoing, in applying sections 1563(a)(1), (2) and (3) of the Code for purposes
of determining a controlled group of corporations under section 414(b) of the
Code and in applying Treasury regulation section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
section 414(c) of the Code, the phrase “at least 50 percent” will be used
instead of “at least 80 percent” at each place it appears in such sections.

1.2 “Beneficiary” shall mean the person or persons entitled to receive the
balance credited to a Participant’s Account under the Plan upon the death of a
Participant, as provided in Section 5.3.

1.3 “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time, except that any action that could be taken by the
Board of Directors may also be taken by a duly authorized Committee of the Board
of Directors.

 

1



--------------------------------------------------------------------------------

1.4 “Change in Control Event” means a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company as determined in accordance
with section 409A(a)(2)(A)(v) of the Code and Treasury regulation section
1.409A-3(i)(5), and as set forth below:

(a) A change in the ownership of the Company occurs on the date that any one
person or more than one person acting as a group (a “Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (a), the acquisition of additional stock by any one
Person who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company shall not be
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company within the meaning of subsection
(b) below). An increase in the percentage of stock owned by any one Person as a
result of a transaction in which the Company acquires its stock in exchange for
property shall be treated as an acquisition of stock for purposes of this
subsection (a). This subsection (a) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and the Company’s
stock remains outstanding after the transaction;

(b) A change in the effective control of the Company occurs on the date that
either: (1) any one Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
the stock of the Company possessing thirty percent (30%) or more of the total
voting power of the stock of the Company; or (2) a majority of the members of
the Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election. A change in
effective control also may occur in a transaction in which either of the two
corporations involved in the transaction has a Change in Control Event under
subsection (a) above or (c) below. For purposes of this subsection (b), if any
one Person is considered to effectively control the Company within the meaning
of this subsection (b), the acquisition of additional control of the Company by
such Person shall not be considered to cause a change in the effective control
of the Company (or to cause a change in the ownership of the Company within the
meaning of subsection (a) above); or

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, there is
no Change in Control Event under this subsection (c) when there is a transfer of
assets of the Company to an entity that is controlled by the shareholders of the
Company immediately after the transfer, as provided below. A transfer of assets
by the Company shall not be treated as a change in the ownership of such assets
if the assets are transferred to: (1) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock; (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company; (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock

 

2



--------------------------------------------------------------------------------

of the Company; or (4) an entity, at least fifty percent (50%) of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in clause (3) above. For purposes of this subsection (c) and except as
otherwise provided, a person’s status is determined immediately after the
transfer of the assets.

For purposes of this Section 1.4, persons will not be considered to be acting as
a group solely because they purchase or own stock of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and if a
person, including an entity, owns stock in both the Company and another
corporation and the Company and the other corporation enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in the Company before the transaction giving rise
to the change and not with respect to the ownership interest in the other
corporation. Section 318(a) of the Code also applies to determine stock
ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option);
provided, however, that if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury regulation sections 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.

1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code shall include such section, any valid
regulation or other Treasury Department or Internal Revenue Service guidance
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

1.6 “Committee” shall mean the committee appointed by (and serving at the
pleasure of) the Board of Directors to administer the Plan. As of the effective
date of the Plan, the members of the Committee shall be the Governance and
Nominating Committee of the Board of Directors.

1.7 “Company” shall mean The PMI Group, Inc., a Delaware corporation, or any
successor thereto.

1.8 “Compensation” shall mean the annual cash retainer, retainer for serving as
a committee chairperson (if any), and meeting fees (if any) of a Participant. A
Participant’s Compensation shall not include any other type of remuneration.

1.9 “Compensation Deferrals” shall mean the amounts credited to Participants’
Accounts under the Plan pursuant to their deferral elections made in accordance
with Section 2.1.

1.10 “Disability” or “Disabled” shall mean the Participant is (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less

 

3



--------------------------------------------------------------------------------

than twelve (12) months and is evidenced by a certificate of a physician
satisfactory to the Committee stating that such Disability exists and is likely
to result in death or last for at least twelve (12) months, or (b) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company. The Committee shall determine whether or not a
Participant is Disabled based on such evidence as the Committee deems necessary
or advisable. Notwithstanding the foregoing, a Participant shall be deemed to be
Disabled if the Participant is determined to be totally disabled by the Social
Security Administration.

1.11 “Nonemployee Director” means a member of the Board of Directors who is an
employee of neither the Company nor of any Affiliate.

1.12 “Participant” shall mean a Nonemployee Director who (a) has become a
Participant in the Plan pursuant to Section 2.1, and (b) has not ceased to be a
Participant pursuant to Section 2.3.

1.13 “Participant’s Account” or “Account” shall mean, as to any Participant, the
separate account maintained on the books of the Company in order to reflect his
or her interest under the Plan.

1.14 “Payment Date” shall mean the first day of a calendar month.

1.15 “Plan” shall mean The PMI Group, Inc. 2005 Directors’ Deferred Compensation
Plan, as set forth in this instrument and as heretofore or hereafter amended
from time to time.

1.16 “Plan Year” shall mean the twelve month period beginning January 1 and
ending December 31.

1.17 “Separation from Service” shall mean a cessation of the Director’s service
on the Board for any reason, (as determined in accordance with section
409A(a)(2)(A)(i) of the Code and Treasury regulation section 1.409A-1(h)),
including, but not by way of limitation, a termination by resignation, death,
Disability or retirement. For this purpose, the employment relationship shall be
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence, except that if the period of such
leave exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, then the employment
relationship shall be deemed to have terminated on the first day immediately
following such six-month period. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company or an Affiliate.

1.18 “Specified Participant” shall mean a Participant who, as of the date of his
or her Separation from Service, is a key employee of the Company. For this
purpose, a Participant shall be deemed to be a “key employee” of the Company if
he or she meets the requirements of

 

4



--------------------------------------------------------------------------------

section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5) of the Code) at
any time during the 12-month period ending on September 30 (the “Identification
Date”). In this connection, the definition of compensation under Treasury
regulation section 1.415(c)-2(a) will be used, applied as if no safe harbor
provided in Treasury regulation section 1.415(c)-2(d) were used, no elective
special timing rules provided in Treasury regulation section 1.415(c)-2(e) were
used, and no elective special rules provided in Treasury regulation section
1.415(c)-2(g) were used. If a Participant is a key employee of the Company as of
any Identification Date, then he or she will be treated as such for the entire
12-month period beginning on the first day of the fourth month following the
Identification Date.

1.19 “Unforeseeable Emergency” shall mean (a) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or his or
her spouse, Beneficiary or dependent (as defined in section 152 of the Code, but
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof)), (b) loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine whether or not a Participant has
incurred an Unforeseeable Emergency based on such evidence as the Committee
deems necessary or advisable.

SECTION 2

PARTICIPATION

2.1 Participation. Each Nonemployee Director’s decision to become a Participant
shall be entirely voluntary.

2.1.1 Current Nonemployee Directors. A Nonemployee Director may elect to become
a Participant in the Plan by electing, no later than December 31, 2004, to make
Compensation Deferrals under the Plan. An election under this Section 2.1.1 to
make Compensation Deferrals shall be effective only for the 2005 Plan Year. Any
Compensation Deferral elections for subsequent Plan Years shall be made pursuant
to Section 2.1.3.

2.1.2 Initial Elections by New Nonemployee Directors.

(a) General. Each individual who first becomes a Nonemployee Director on or
after January 1, 2005 may elect to become a Participant in the Plan by electing,
within thirty (30) days of the effective date of his or her appointment or
election to the Board of Directors, to make Compensation Deferrals under the
Plan. However, no such election may be made if the Nonemployee Director was
previously eligible to participate in another plan that is required to be
aggregated with this Plan under section 409A of the Code.

 

5



--------------------------------------------------------------------------------

(b) Effect of Election. An election under this Section 2.1.2 to make
Compensation Deferrals shall be effective only (a) with respect to Compensation
that is payable for services performed after the timely filing of the election,
and (b) for the remainder of the Plan Year with respect to which the election is
made. Any Compensation Deferral elections for subsequent Plan Years shall be
made pursuant to Section 2.1.3.

2.1.3 Elections for Subsequent Plan Years. A Nonemployee Director may elect to
become a Participant (or to continue or reinstate his or her active
participation) in the Plan for any subsequent Plan Year by electing, no later
than December 31 of the immediately preceding Plan Year, to make Compensation
Deferrals under the Plan. An election under this Section 2.1.3 to make
Compensation Deferrals shall be effective only for the Plan Year with respect to
which the election is made.

2.1.4 No Election Changes During Plan Year. After the beginning of a Plan Year,
a Participant shall not be permitted to change, terminate or revoke his or her
Compensation Deferral election for such Plan Year, except to the limited extent
provided in Section 2.2.

2.1.5 Specific Timing and Method of Election. Notwithstanding any contrary
provision of this Section 2.1, the Committee, in its sole discretion, shall
determine the manner and deadlines for Participants to make Compensation
Deferral elections under the Plan. The deadlines prescribed by the Committee may
be earlier than the deadlines specified in this Section 2.1, but shall not be
later than such specified deadlines.

2.1.6 USERRA Rights. Notwithstanding the foregoing provisions of this
Section 2.1, in accordance with Treasury regulation section 1.409A-2(a)(15) the
Committee may (in its discretion) provide a participant with a Compensation
Deferral election to satisfy the requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended (“USERRA”), if
applicable.

2.2 Cancellation of Compensation Deferrals. Notwithstanding any contrary
provision of Section 2.1:

2.2.1 Hardship Distribution Under 401(k) Plans. In the event that a Participant
receives a hardship distribution from The PMI Group, Inc. Savings and
Profit-Sharing Plan or any other plan (maintained by the Company or an
Affiliate) which contains a qualified cash or deferred arrangement under section
401(k) of the Code (collectively, the “401(k) Plans”), the Participant’s
Compensation Deferrals under the Plan (if any) shall be cancelled for a period
of six (6) months from the date that the Participant received such hardship
distribution or the remainder of the Plan Year in which the Participant received
such hardship distribution (whichever period is longer). Notwithstanding the
preceding, the Participant’s Compensation Deferrals shall not be so cancelled if
the Committee determines that such cancellation is not required in order to
preserve the tax-qualification of the 401(k) Plans.

2.2.2 Unforeseeable Emergency. In the event that a Participant incurs an
Unforeseeable Emergency, the Committee, in its sole discretion, may cancel the
Participant’s Compensation Deferrals (if any) under the Plan for the remainder
of the Plan Year in which the Participant incurred the Unforeseeable Emergency.

 

6



--------------------------------------------------------------------------------

2.2.3 Eligible Disability. In the event that a Participant incurs an Eligible
Disability (as defined below), the Committee, in its sole discretion, may cancel
the Participant’s Compensation Deferrals (if any) under the Plan, provided that
such cancellation occurs by the later of the end of the Participant’s taxable
year or the fifteenth (15th) day of the third month following the date on which
the Participant incurs the Eligible Disability. For purposes of this
Section 2.2.3, “Eligible Disability” means any medically determinable physical
or mental impairment resulting in the Participant’s inability to perform the
duties as a member of the Board of Directors or any substantially similar
position, where such impairment can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months. The
Committee shall determine whether or not a Participant has incurred an Eligible
Disability based on such evidence as the Committee deems necessary or advisable

2.2.4 Irrevocability of Prior Compensation Deferrals. Notwithstanding the
foregoing, a Participant’s election to make Compensation Deferrals under
Section 2.1 shall be irrevocable as to amounts already deferred as of the
effective date of any cancellation in accordance with this Section 2.2.

2.2.5 Resumption of Compensation Deferrals. A Participant whose Compensation
Deferrals have been cancelled pursuant to this Section 2.2 may later resume
making Compensation Deferrals under the Plan only in accordance with
Section 2.1.3.

2.3 Termination of Participation. A Nonemployee Director who has become a
Participant shall remain a Participant until his or her entire Account balance
is distributed. However, a Nonemployee Director who has become a Participant may
or may not be an active Participant making Compensation Deferrals for a
particular Plan Year, depending upon whether he or she has elected to make
Compensation Deferrals for such Plan Year.

SECTION 3

COMPENSATION DEFERRAL ELECTIONS

3.1 Compensation Deferrals. At the times and in the manner prescribed in
Section 2.1, each Nonemployee Director may elect to defer portions of his or her
Compensation and to have the amounts of such Compensation Deferrals credited to
his or her Account. For each Plan Year, a Nonemployee Director may elect to
defer an amount equal to any percentage or any specific dollar amount of his or
her Compensation, provided that the percentage or dollar amount elected by the
Participant shall result in an expected Compensation Deferral of not less than
$5,000 of his or her Compensation. Notwithstanding any contrary provision of the
Plan, the Committee may reduce a Participant’s Compensation Deferrals to the
extent necessary to satisfy any deductions required by law.

 

7



--------------------------------------------------------------------------------

3.2 Crediting of Compensation Deferrals. The amounts deferred pursuant to
Section 3.1 shall reduce the Participant’s Compensation for the Plan Year and
shall be credited to the Participant’s Account as of the date on which the
amounts (but for the Compensation Deferral) otherwise would have been paid to
the Participant, as of a date determined by the Company. For each Plan Year, the
exact dollar amount to be deferred from each Compensation payment shall be
determined by the Committee under such formulae as it shall adopt from time to
time.

3.3 Deemed Investment Return on Accounts. Although no assets will be segregated
or otherwise set aside with respect to a Participant’s Account, the amount that
is ultimately payable to the Participant with respect to his or her Account
shall be determined as if such Account had been invested in common stock of the
Company (including reinvestment of any deemed dividends). The Committee, in its
sole discretion, shall adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the deemed
investment of the Participants’ Accounts. However, such procedures may differ
among Participants or classes of Participants, as determined by the Committee in
its discretion.

3.4 Form of Payment. Subject to the provisions of Section 5, each Participant
shall indicate on his or her deferral election (made pursuant to Section 3.1)
the form of payment for the Compensation Deferrals (and deemed investment
returns, gains and losses thereon) made pursuant to such election. A Participant
may elect (a) a lump sum cash payment, or (b) a fixed number of substantially
equal annual cash installment payments (not to exceed ten (10)). A Participant’s
election as to the form of payment shall apply to all amounts credited to the
Participant’s Account for the Plan Year with respect to which the election is
made, and except to the limited extent provided in Section 3.6, shall be
irrevocable.

3.5 Term of Deferral. Subject to the provisions of Section 5, each Participant
shall indicate on his or her deferral election (made pursuant to Section 3.1)
the time for payment for the Compensation Deferrals (and deemed investment
returns, gains and losses thereon) made pursuant to such election. A Participant
may elect a term of deferral equal to any whole number of months (not less than
twelve (12)) specified in his or her deferral election. In addition, pursuant to
such procedures as the Committee (in its discretion) may adopt from time to
time, a Participant may elect a term of deferral which ends upon the later (or
earlier) of the expiration of a specified period or the occurrence of a specific
event, provided that such election satisfies the requirements of section 409A of
the Code (e.g., attainment of a specific age or Separation from Service) and
subject to Section 5 of the Plan. A Participant’s election as to the term of
deferral shall apply to all amounts credited to the Participant’s Account for
the Plan Year with respect to which the election is made, and except to the
limited extent provided in Section 3.6, shall be irrevocable.

3.6 Changes in Elections as to Form of Payment and/or Term of Deferral. Subject
to the provisions of Section 5, a Participant may change his or her election
under Section 3.4 and/or Section 3.5 for amounts credited to the Participant’s
Account for any Plan Year, provided that any such election shall be effective no
earlier than twelve (12) months after the election is made and only if (a) the
election is made not less than twelve (12) months before the date payment of
such amounts

 

8



--------------------------------------------------------------------------------

was previously scheduled to be made or commenced, (b) the newly-elected
scheduled payment commencement date is at least five (5) years after the date
payment of such amounts was previously scheduled to be made or commenced, and
(c) payment of such amounts has not actually commenced. For example, if a
Participant initially elected to receive his or her 2005 Plan Year Compensation
Deferrals (and deemed investment returns, gains and losses thereon) in the form
of five (5) substantially equal annual cash installment payments, with the first
installment payable on July 1, 2008, the Participant instead may elect to
receive payment of such amounts in the form of a lump sum cash payment, provided
that such election is made on or before June 30, 2007 (that is, not less twelve
(12) months before the date on which payment of such amounts previously was
scheduled to commence) and the newly-elected scheduled payment date is July 1,
2013 or later (that is, at least five (5) years after the date payment of such
amounts was previously scheduled to commence).

SECTION 4

ACCOUNTING

4.1 Participants’ Accounts. For each Plan Year, at the direction of the
Committee, there shall be established and maintained on the books of the
Company, a separate Account or Accounts for each Participant to which shall be
credited all Compensation Deferrals made by the Participant during such Plan
Year, and deemed investment returns, gains and losses on such Compensation
Deferrals.

4.2 Participants Remain Unsecured Creditors. All amounts credited to a
Participant’s Account under the Plan shall continue for all purposes to be a
part of the general assets of the Company. Each Participant’s interest in the
Plan shall make him or her only a general, unsecured creditor of the Company.

4.3 Accounting Methods. The accounting methods or formulae to be used under the
Plan for the purpose of maintaining the Participants’ Accounts, including the
calculation and crediting (or debiting) of deemed investment returns, gains and
losses, shall be determined by the Committee, in its sole discretion. The
accounting methods or formulae selected by the Committee may be revised from
time to time.

4.4 Reports. Each Participant shall be furnished with periodic statements of his
or her Account, reflecting the status of his or her interest in the Plan, at
least annually.

SECTION 5

DISTRIBUTIONS

5.1 Normal Time for Distribution. Subject to the other provisions of this
Section 5, distribution of the balance credited to a Participant’s Account shall
be made or commenced on the Payment Date that immediately follows the end of the
term(s) of deferral elected by the Participant under Section 3.5 or 3.6 (as
applicable) or as soon as administratively practicable thereafter, and in

 

9



--------------------------------------------------------------------------------

the form elected by the Participant under Section 3.4 or 3.6 (as applicable), in
accordance with the following rules. If the Participant elected to receive
annual cash installment payments, his or her first installment shall be equal to
the balance then credited to his or her Account, divided by the number of
installments to be made. Each subsequent annual installment shall be paid to the
Participant on each anniversary of the first installment payment or as soon as
administratively practicable thereafter. The amount of each subsequent
installment shall be equal to the balance then credited to the Participant’s
Account, divided by the number of installments remaining to be paid. While a
Participant’s Account is in installment payout status, the unpaid balance
credited to the Participant’s Account shall continue to be credited (or debited)
with deemed investment returns, gains and losses in accordance with Section 3.3.

5.2 Special Rule for Change in Control Event. If there is a Change in Control
Event, the balance then credited to a Participant’s Account shall be distributed
to him or her in a lump sum cash payment on the Payment Date that immediately
follows the date of the Change in Control Event or as soon as administratively
practicable thereafter. Deemed investment returns, gains and losses shall be
credited (or debited) prior to any such accelerated distribution in accordance
with Section 3.3. The amount of any such accelerated lump sum distribution shall
also include any amount that the Participant deferred but which has not yet been
credited to his or her Account.

5.3 Special Rule for Death. If a Participant dies, the balance then credited to
his or her Account shall be distributed to the Participant’s Beneficiary in a
lump sum cash payment on the Payment Date that immediately follows the
Participant’s death or as soon as administratively practicable thereafter.
However, if a Participant dies without having effectively designated a
Beneficiary, or if no Beneficiary survives the Participant, such distribution
shall be made to the Participant’s surviving spouse or if no surviving spouse,
then to a domestic partner where recognized by applicable law, or if the
Participant is not survived by his or her spouse or domestic partner to the
Participant’s estate. Deemed investment returns, gains and losses shall be
credited (or debited) prior to any such accelerated distribution in accordance
with Section 3.3.

5.4 Special Rule for Disability. If a Participant becomes Disabled, the balance
then credited to his or her Account shall be distributed to the Participant in a
lump sum cash payment on the Payment Date that immediately follows the date on
which the Participant became Disabled or as soon as administratively practicable
thereafter. Deemed investment returns, gains and losses shall be credited (or
debited) prior to any such accelerated distribution in accordance with
Section 3.3.

5.5 Special Rule for Separation From Service. If a Participant incurs a
Separation from Service, any amount that is credited to his or her Account shall
be distributed to the Participant in a lump sum cash payment on the Payment Date
that immediately follows January 15 of the second calendar year following the
year in which the Participant incurred the Separation from Service or as soon as
administratively practicable thereafter; provided, however, that amounts that
would otherwise be distributed pursuant to an effective election of up to ten
(10) annual installments shall continue to be distributed pursuant to such
effective election. Any amount to be distributed pursuant to the preceding
sentence shall continue to be credited (or debited) with deemed investment
returns,

 

10



--------------------------------------------------------------------------------

gains and losses in accordance with Section 3.3 until the date of payment. For
example, if a Participant incurs a Separation from Service during July 2007, and
an amount remains credited to his or her Account on January 15, 2009 (after
application of the other provisions of Section 5), then such amount (as
increased or decreased by deemed investment returns, gains and losses thereon)
shall be distributed to the Participant in a lump sum cash payment on
February 1, 2009 or as soon as administratively practicable thereafter (assuming
such amount would otherwise be distributed pursuant to an effective election
other than an election of up to ten (10) annual installments). Alternatively, if
the Participant had made an effective election of up to ten (10) annual
installments, then his or her Compensation Deferrals (as increased or decreased
by deemed investment returns, gains and losses thereon) subject to such
effective election shall continue to be distributed pursuant to the ten-year
schedule.

5.6 Required Six-Month Delay of Payment to a Specified
Participant. Notwithstanding any contrary Plan provision and subject to the
provisions of Section 5.3, 5.8.1 and 5.8.2, any payment(s) that are otherwise
required to be made under the Plan to a Specified Participant due to his or her
Separation from Service shall be accumulated during the first six (6) months
following the Separation from Service and shall instead be paid on the Payment
Date that immediately follows the end of such six-month period or as soon as
administratively practicable thereafter.

5.7 Delay of Payment Permitted Under Certain Circumstances. Notwithstanding any
contrary provision of Section 5:

5.7.1 Payments Subject to Section 162(m) of the Code. Any payment scheduled to
be made under the Plan shall be delayed to the extent that the Company
reasonably anticipates that if the payment were made as scheduled, its deduction
with respect to such payment otherwise would not be permitted due to the
application of section 162(m) of the Code. Any such delayed payment shall be
made either (a) during the Participant’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by the
application of section 162(m) of the Code, or (b) during the period beginning
with the date of the Participant’s Separation from Service and ending on the
later of (i) the last day of the Company’s fiscal year in which the Participant
incurs the Separation from Service or (ii) the fifteenth (15th) day of the third
month following the Separation from Service. If any such payment is delayed to a
date on or after the Participant’s Separation from Service, the payment shall be
considered a payment due to the Participant’s Separation from Service for
purposes of Section 5.6, and in the case of a Specified Participant, the date
that is six (6) months after the Participant’s Separation from Service will be
substituted for any reference to the Participant’s Separation from Service in
the immediately preceding sentence. If any scheduled payment to a Participant in
the Company’s fiscal year is delayed in accordance with this Section 5.7.1, then
all scheduled payments to that Participant that could be delayed hereunder also
shall be delayed. Notwithstanding the foregoing, a distribution of a
Participant’s Account shall be made without regard to the deductibility
limitation of section 162(m) of the Code if the time for distribution is
accelerated pursuant to Section 5.2, 5.3, or 5.4.

 

11



--------------------------------------------------------------------------------

5.7.2 Payments That Would Violate Federal Securities Laws or Other Applicable
Law. Any payment scheduled to be made under the Plan shall be delayed if the
Company reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law. Any such delayed payment shall
be made at the earliest date at which the Company reasonably anticipates that
the making of the payment will not cause such violation. For this purpose, the
making of a payment under the Plan that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code will not
be treated as a violation of applicable law.

5.7.3 Going Concern. Any payment scheduled to be made under the Plan shall be
delayed if the Company reasonably anticipates that the making of the payment
would jeopardize the Company’s ability to continue as a going concern. Any such
delayed payment shall be made in the first taxable year in which the payment
will not negatively affect the Company’s status as an ongoing concern.

5.7.4 Other Events and Conditions. Any payment scheduled to be made under the
Plan shall be delayed upon such other events and conditions as may be prescribed
in generally applicable guidance published in the Internal Revenue Bulletin.

5.7.5 Continued Deemed Investment During Any Delay in Payment. During any delay
in payment under this Section 5.7, the unpaid amount shall continue to be
credited (or debited) with deemed investment returns, gains and losses in
accordance with Section 3.3.

5.8 Acceleration of Payment(s) Permitted Under Certain Circumstances.
Notwithstanding any foregoing provision of Section 5 and except as otherwise
provided below, a Participant’s Account balance may be distributed to the extent
permitted below:

5.8.1 Conflicts of Interest. A Participant’s Account balance may be distributed
in an immediate lump sum cash payment to the extent permitted in Treasury
regulation section 1.409A-3(j)(4)(iii), as directed by the Committee (in its
discretion) if the payment is a necessary part of a course of action that
results in compliance with a federal, state , local or foreign ethics law or
conflicts of interest law that would be violated absent such course of action.

5.8.2 Payment of Employment Taxes. A Participant’s Account balance may be
distributed in an immediate lump sum cash payment to the extent permitted in
Treasury regulation section 1.409A-3(j)(4)(vi), as directed by the Committee (in
its discretion), to cover any, employment tax withholding obligation that arise
with respect to the deferred compensation under the Plan.

5.8.3 Income Inclusion Under Section 409A of the Code. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(vii), as directed by the Committee (in its discretion), at any
time the Plan fails to meet the requirements of Code Section 409A and the
Treasury regulations thereon.

 

12



--------------------------------------------------------------------------------

5.8.4 Payment of State, Local or Foreign Taxes. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(xi), as directed by the Committee (in its discretion), ), to
cover any state or local income tax, foreign or other tax withholding obligation
that arise with respect to the deferred compensation under the Plan.

5.8.5 Certain Offsets. Subject to Section 5.6, a Participant’s Account balance
may be distributed in an immediate lump sum cash payment to the extent permitted
in Treasury regulation section 1.409A-3(j)(4)(xiii), as directed by the
Committee (in its discretion) to cover a debt owed to the Company if the
Participant incurred the debt in the ordinary course of the service
relationship, the offset does not exceed $5,000 per calendar year and the
payment occurs on the due date of the debt.

5.8.6 Bona Fide Disputes as to a Right to a Payment. Subject to Section 5.6, a
Participant’s Account balance may be distributed in an immediate lump sum cash
payment to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(xiv), as directed by the Committee (in its discretion) as a
result of a settlement of a bona fide dispute between the Company and the
Participant as to whether the Participant’s entitlement to a deferred
compensation payment.

5.8.7 Other 409A Permitted Acceleration. Subject to Section 5.6, a Participant’s
Account balance may be distributed in an immediate lump sum cash payment to the
extent permitted in Treasury regulation section 1.409A-3(j)(4), as directed by
the Committee (in its discretion).

5.9 Beneficiary Designations. Each Participant may, pursuant to such procedures
as the Committee may specify, designate one or more Beneficiaries.

5.9.1 Spousal Consent. If a Participant designates a person other than or in
addition to his or her spouse as a primary Beneficiary, the designation shall be
ineffective unless the Participant’s spouse consents to the designation. Any
spousal consent required under this Section 5.9 shall be ineffective unless it
(a) is set forth in writing in a form specified in the discretion of the
Committee, (b) acknowledges the effect of the Participant’s designation of
another person as his or her Beneficiary under the Plan, and (c) is signed by
the spouse and witnessed by an authorized agent of the Committee or a notary
public. Notwithstanding this consent requirement, if the Participant establishes
to the satisfaction of the Committee that written spousal consent may not be
obtained because the spouse cannot be located, his or her designation shall be
effective without spousal consent. Any spousal consent required under this
Section 5.9 shall be valid only with respect to the spouse who signs the
consent. A Participant may revoke his or her Beneficiary designation at any
time, provided that such revocation is in writing.

 

13



--------------------------------------------------------------------------------

5.9.2 Changes and Failed Designations. A Participant may designate different
Beneficiaries (or may revoke a prior Beneficiary designation) at any time by
delivering a new designation (or revocation of a prior designation) in
accordance with Section 5.9.1. Any designation or revocation shall be effective
only if it is received by the Committee. However, when so received, the
designation or revocation shall be effective as of the date the notice is
executed (whether or not the Participant still is living), but without prejudice
to the Committee on account of any payment made before the change is recorded.
The last effective designation received by the Committee shall supersede all
prior designations. If a Participant dies without having effectively designated
a Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
Account shall be payable to his or her surviving spouse, or, if the Participant
is not survived by his or her spouse, the Account shall be paid to his or her
estate.

5.10 Unforeseeable Emergency. If a Participant incurs an Unforeseeable
Emergency, the Committee, in its sole discretion, may determine that all or part
of the Participant’s Account balance shall be paid to him or her in a lump sum
cash payment on the Payment Date that immediately follows the date on which the
Committee determines that the Participant has incurred the Unforeseeable
Emergency or as soon as administratively practicable thereafter; provided,
however, that the amount paid to the Participant pursuant to this Section 5.10
shall be limited to the amount reasonably necessary to satisfy the Unforeseeable
Emergency (which may include amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
payment). Also, no payment under this Section 5.10 shall be made to the extent
that the Participant’s Unforeseeable Emergency is or may be relieved by the
cancellation of the Participant’s Compensation Deferrals in accordance with
Section 2.2.2.

5.11 Payments to Incompetents. If any individual to whom a benefit is payable
under the Plan is a minor or legally incompetent, the Committee shall determine
whether payment shall be made directly to the individual, any person acting as
his or her custodian or legal guardian under the California Uniform Transfers to
Minors Act, his or her legal representative or a near relative, or directly for
his or her support, maintenance or education.

5.12 Undistributable Accounts. Each Participant and (in the event of death) his
or her Beneficiary shall keep the Committee advised of his or her current
address. If the Committee is unable to locate the Participant or Beneficiary to
whom a Participant’s Account is payable under this Section 5, the Participant’s
Account shall continue to be credited (or debited) with deemed investment
returns, gains and losses in accordance with Section 3.3. Accounts that, in
accordance with the preceding sentence, have been undistributable for a period
of thirty-five (35) months shall be forfeited as of the end of the thirty-fifth
month. If a Participant whose Account was forfeited under this Section 5.12 (or
his or her Beneficiary) files a claim for distribution of the Account after the
date on which it was forfeited, and if the Committee determines that such claim
is valid, then the forfeited balance shall be paid by the Company in a lump sum
cash payment as soon as practicable thereafter (without interest or any deemed
investment returns, gains or losses after the date of forfeiture).

 

14



--------------------------------------------------------------------------------

5.13 Payment in Cash or its Equivalent. All payments from the Plan shall be made
in cash or its equivalent.

SECTION 6

PARTICIPANT’S INTEREST IN ACCOUNT

Subject to Sections 8 (relating to creditor status) and 9.2 (relating to
amendment and/or termination of the Plan), a Participant’s interest in the
balance credited to his or her Account at all times shall be one hundred percent
(100%) vested and nonforfeitable.

SECTION 7

ADMINISTRATION OF THE PLAN

7.1 Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to control and manage the operation and administration
of the Plan. Any member of the Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company.

7.2 Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.

7.3 Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

(a) To interpret and determine the meaning and validity of the provisions of the
Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;

(b) To determine any and all considerations affecting the eligibility of any
Nonemployee Director to become a Participant or remain a Participant in the
Plan;

(c) To cause one or more separate Accounts to be maintained for each
Participant;

(d) To cause Compensation Deferrals and deemed investment returns, gains and
losses to be credited to Participants’ Accounts;

(e) To establish and revise a method or procedure for the deemed investment of
Participants’ Accounts, as provided in Section 3.3;

 

15



--------------------------------------------------------------------------------

(f) To establish and revise an accounting method or formula for the Plan, as
provided in Section 4.3;

(g) To determine the manner and form for making elections under the Plan;

(h) To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

(i) To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

(j) To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;

(k) To arrange for annual distribution to each Participant of a statement of
benefits accrued under the Plan;

(l) To publish a claims and appeal procedure pursuant to which individuals or
estates may claim Plan benefits and appeal denials of such claims;

(m) To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

(n) To decide all issues and questions regarding Account balances, and the time,
form, manner and amount of distributions to Participants in accordance with the
Plan’s terms.

7.4 Decisions of Committee and its Delegates. All actions, interpretations, and
decisions of the Committee (and its delegates) shall be conclusive and binding
on all persons, and shall be given the maximum possible deference allowed by
law.

7.5 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, shall be
paid and borne by the Company.

7.6 Eligibility to Participate. No member of the Committee who is also a
Nonemployee Director shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own Account under the Plan.

7.7 Indemnification. The Company shall, and hereby does, indemnify and hold
harmless the members of the Committee (and its delegates), from and against any
and all losses, claims, damages or liabilities (including attorneys’ fees and
amounts paid, with the approval of the Board of

 

16



--------------------------------------------------------------------------------

Directors, in settlement of any claim) arising out of or resulting from the
implementation of a duty, act or decision with respect to the Plan, so long as
such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

SECTION 8

UNFUNDED PLAN

All amounts credited to a Participant’s Account under the Plan shall continue
for all purposes to be a part of the general assets of the Company. The interest
of the Participant in his or her Account, including his or her right to
distribution thereof, shall be an unsecured claim against the general assets of
the Company. Nothing contained in the Plan shall give any Participant or
Beneficiary any interest in or claim against any specific assets of the Company.

SECTION 9

MODIFICATION OR TERMINATION OF PLAN

9.1 Company’s Obligation is Limited. The Company intends to continue the Plan
indefinitely, and to maintain each Participant’s Account until it is scheduled
to be paid to him or her in accordance with the provisions of the Plan. However,
the Plan is voluntary on the part of the Company, and the Company does not
guarantee to continue the Plan. The Company at any time may, by amendment of the
Plan, suspend Compensation Deferrals or may discontinue Compensation Deferrals,
with or without cause. Complete discontinuance of all Compensation Deferrals
shall be deemed a termination of the Plan.

9.2 Right to Amend or Terminate. The Board of Directors may, in its sole
discretion, amend or terminate the Plan, or any part thereof, at any time and
for any reason, provided that no amendment or termination of the Plan shall,
without the consent of the Participant, reduce the balance then credited to the
Participant’s Account.

9.3 Effect of Termination. If the Plan is terminated pursuant to this Section 9,
the balances credited to the Accounts of the affected Participants shall be
distributed to them at the time and in the manner set forth in Section 5, except
as provided in Section 9.4.

9.4 Acceleration of Distributions Permitted on Certain
Terminations. Notwithstanding any contrary Plan provision, if the Plan is
terminated and liquidated pursuant to this Section 9 and in accordance with the
requirements of section 409A of the Code and Treasury regulation section
1.409A-3(j)(4)(ix), the balances credited to the Accounts of the affected
Participants may be distributed to them in lump sum cash payments as soon as may
be permitted under section 409A of the Code and Treasury regulation section
1.409A-3(j)(4)(ix), as directed by the Committee (in its discretion).

 

17



--------------------------------------------------------------------------------

SECTION 10

GENERAL PROVISIONS

10.1 Inalienability. In no event may any Participant, Beneficiary, spouse or
estate sell, transfer, anticipate, assign, hypothecate, or otherwise dispose of
any right or interest under the Plan; and such rights and interests shall not at
any time be subject to the claims of creditors nor be liable to attachment,
execution or other legal process. Accordingly, for example, a Participant’s
interest in the Plan is not transferable pursuant to a domestic relations order.

10.2 Rights and Duties. Neither the Company nor the Committee shall be subject
to any liability or duty under the Plan except as expressly provided in the
Plan, or for any action taken, omitted or suffered in good faith.

10.3 No Enlargement of Rights. Neither the establishment or maintenance of the
Plan, the making of any Compensation Deferrals nor any action of the Company or
the Committee, shall be held or construed to confer upon any individual any
right to be continued as a member of the Board of Directors.

10.4 Compensation Deferrals Not Counted Under Other Employee Benefit
Plans. Compensation Deferrals under the Plan will not be considered for purposes
of contributions or benefits under any other employee benefit plan sponsored by
the Company or any Affiliate, except to the extent specifically provided in any
such plan.

10.5 Applicable Law. The Plan is intended to comply with the provisions of
section 409A of the Code. Notwithstanding any contrary Plan provision, the Plan
shall be construed, administered and enforced in a manner that is consistent
with such intent. The provisions of the Plan also shall be construed,
administered and enforced in accordance with the laws of the State of California
(other than its conflict of laws provisions).

10.6 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and in lieu of each provision which is held invalid or
unenforceable, there shall be added as part of the Plan a provision that shall
be as similar in terms to such invalid or unenforceable provision as may be
possible and be valid, legal, and enforceable.

10.7 Captions. The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan nor in
any way shall affect the construction of any provision of the Plan.

10.8 No Guarantees Regarding Tax Treatment. Participants (or their
Beneficiaries) shall be responsible for all taxes with respect to any benefits
under the Plan. The Committee and the Company make no guarantees regarding the
tax treatment to any person of any Compensation Deferrals or payments made under
the Plan.

 

18



--------------------------------------------------------------------------------

EXECUTION

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this restated Plan on the date indicated below.

 

    THE PMI GROUP, INC. Dated: September 24, 2007     By   /s/ Charles Broom    
    Charles Broom       Title:   Senior Vice President

 

19